Exhibit 99.1 FDA CLEARS HEART DISEASE TRIAL AT HARVARD'SBOSTON CHILDREN’S HOSPITALUSINGMESOBLAST'SCELL THERAPY IN CHILDREN WITH CONGENITAL HEART DISEASE New York, USA, April 3; and Melbourne, Australia; April 4, 2017: Boston Children’s Hospital, the pediatric teaching hospital of Harvard University, and Mesoblast Limited (ASX:MSB, Nasdaq:MESO) today announced that the United States Food and Drug Administration (FDA ) has cleared the commencement of a 24-patient trial combining Mesoblast's proprietary allogeneic mesenchymal precursor cells (MPCs) with corrective heart surgery in children under the age of 5 with hypoplastic left heart syndrome (HLHS). The trial is sponsored and funded by the Boston Children’s Hospital with support from Bulens and Capozzi Foundation and the Ethan Lindberg Foundation. Dr. Sitaram Emani, Boston Children’s Hospital’s Director of the Complex Biventricular Repair Program, Associate Professor of Surgery at Harvard Medical School, and Principal Investigator of the study, commented: “Injecting Mesoblast’sMPC cells into the hypoplastic left ventricle as an adjunct to surgical rehabilitation of the left heart has the potential to promote growth and regeneration of that ventricle and recruit it back into the circulation, so that the patient has a chance to regain a normal two-ventricle circulation with improved quality of life and longevity.” The normal heart contains left and right ventricles. Children with HLHS have a functioning right ventricle, but have a small left ventricle that is incapable of supporting the systemic circulation. If left untreated, the HLHS is uniformly fatal. Current treatment - called “single – ventricle palliation” – uses the right ventricle to support the entire circulation through a series of surgeries. However, the right ventricle eventually tires out, leading to nearly 50% mortality by adolescence. This is why Dr. Emani and his colleagues have been developing strategies to rehabilitate the left ventricle and perform biventricular conversion. When successful, biventricular conversion gives the patient a normal circulation and can prevent complications associated with single ventricle circulation including renal failure, arrhythmias, and the need for a heart transplant.With surgical rehabilitation alone, only one third of patients are able to undergo biventricular conversion. The key to successful ventricular recruitment and biventricular conversion is cardiac muscle growth and regeneration. In the randomized controlled trial, Mesoblast’s product candidate MPC-150-IM will be injected into the left ventricle of children with HLHS during surgical recruitment procedures of the small ventricle with the intent of improving ventricular mass and function leading to higher likelihood of biventricular conversion. Mesoblast’s product candidate MPC-150-IM is currently being evaluated in a Phase 3 trial in up to 600 patients with New York Heart Association (NYHA) Class II/III chronic heart failure (CHF) and in a United States National Institutes of Health (NIH)-funded Phase 2b trial of 159 patients with NYHA Class IV CHF in conjunction with implantation of a left ventricular assist device (LVAD).These advanced programs and the new study in children are built on a foundation of scientific data and prior clinical trial results which support the potential for Mesoblast’s immunoselected and culture-expanded MPCs to release an array of biomolecules following intra-myocardial administration that act to both dampen damaging inflammatory processes and initiate reparative processes in the failing heart through new blood vessel formation, cardiac muscle cell growth, and reduction in fibrosis and scar.In Phase 2 results, a single injection of MPC-150-IM into the myocardium of Class II/III CHF patients prevented any heart failure related hospitalizations or cardiac deaths over three years of follow-up. Mesoblast LimitedABN 68 www.mesoblast.com Corporate Headquarters
